Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000773
                                                         14-APR-2015
                                                         09:57 AM


                           SCWC-12-0000773

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         KAPELI MIKA LAFAELE,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-12-0000773; S.P.P. NO. 10-1-0084; CR. NO. 06-1-1590)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., and
    Circuit Judge Nakasone, in place of Pollack, J., recused,
  and Circuit Judge Garibaldi, in place of Wilson, J., recused)

          Petitioner/Petitioner-Appellant Kapeli Mika Lafaele’s

application for writ of certiorari filed on March 11, 2015, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, April 14, 2015.

Shawn A. Luiz                   /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Donn Fudo for
respondent
                                /s/ Sabrina S. McKenna

                                /s/ Colette Y. Garibaldi

                                /s/ Karen T. Nakasone